DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed July 02, 2021 claims 32-35, 37-39, 41-43, 52 and 53 have been amended. Claims 1-31, 36, 44, 45, 50 and 51 were previously withdrawn. Claims 1 through 39, 41 through 54 are currently pending.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-34 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 32 requires that the pattern is generated de novo on said substrate. This limitation is not supported by the specification as originally filed and therefore fails to comply with the written description requirement.
Claim 32 discloses that the pattern is inscribed by moving a point of incidence of the directed electromagnetic radiation. This limitation is not supported by the specification as originally filed and therefore fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (U.S. Patent # 5,541,423) in view of Neifeld (U.S. Patent # 4,654,365).
	In the case of claim 32, Hirabayashi teaches a method of forming a carbon comprising pattern on a surface in the form of a diamond semiconductor device (Abstract) wherein the diamond patterns 2 and 8 are nonhomogeneous or nonuniform coatings deposited onto a substrate (1, 6) as shown in Figures 1 and 2 (Column 5 Lines 24-54 and Figures 1 and 2).
	Hirabayashi does not teach that the pattern/deposit layer was formed by direct energy deposition as required by claim 32. Hirabayashi does teach that the diamond films were deposited by chemical vapor deposition (CVD) processes (Column 5 Lines 36-39). 
	Neifeld teaches a process for depositing carbon in the form of a diamond film as a selected pattern on the surface of a substrate immersed within a liquid containing carbon and hydrogen. The method of Neifeld comprised providing a reaction mixture in the form of methanol which was placed in a vessel along with a silicon substrate. Neifeld further teaches having provided a directed energy emission apparatus in the form of an excimer laser and having selectively sent a direct energy emission/laser pulse towards the reaction mixture in the reaction vessel which caused the reaction mixture/methanol to pyrolyze/decompose adjacent to a point of incidence of the laser pulse to produce a deposit layer of diamond in the selected pattern. (Abstract and Column 1 Line 46 through Column 2 Line 27)
	Neifeld teach that the diamond film formation process was used in forming diamond layers used in semiconducting devices and was cheaper and required less energy consumption than CVD processes used for depositing diamond films (Column 1 Lines 14-27 and Column 2 Lines 19-23).

	Furthermore, since the pattern/diamond film was new it was therefore generated de novo and since it was a film/coating across a substrate surface the incidence of the directed energy radiation would have to be moved in order to form the pattern/film across the substrate surface.
	As for claim 33, as was discussed previously, the directed energy was a laser beam.
	As for claim 34, as was discussed previously, the reaction mixture of Neifeld was a deposit precursor because it deposited a diamond film on a substrate.
	As for claim 43, Neifeld teaches that the laser pulses were directed by an optical device in the form of a quartz window and onto a two-dimensional surface in the form of the substrate surface (Column 1 Lines 46-62).

Allowable Subject Matter
Claims 35, 37-39, 41, 42, 46-49 and 52-54 are allowed.

Response to Arguments
Applicant's arguments filed July 02, 021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As was discussed previously, the process of Hirabayashi in view of Neifeld comprised forming a pattern/diamond film which was new and therefore generated de novo and since it was a film/coating across a substrate surface the incidence of the directed energy radiation would have to be moved in order to form the pattern/film across the substrate surface.

Conclusion
	Claims 32 through 34 and 43 are rejected and claims 35, 37 through 39, 41, 42, 46 through 49 and 52 through 54 have been allowed. Claims 1 through 31, 36, 44, 45, 50 and 51 are withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.